 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   AYLWIN JOHNSON, JR.,                           Case No. 1:17-cv-00755-LJO-EPG (PC)

11                  Plaintiff,                      ORDER RE: STIPULATED DISMISSAL OF
                                                    DEFENDANTS LISA LARRANAGA AND
12          v.                                      STANISLAUS COUNTY WITH PREJUDICE

13   CALIFORNIA FORENSIC MEDICAL                    ORDER DENYING MOTION FOR SUMMARY
     GROUP, et al.,                                 JUDGMENT AS MOOT
14
                    Defendants.                     (ECF NOS. 62 & 67)
15

16

17          Aylwin Johnson, Jr. (“Plaintiff”), and defendants Lisa Larranaga and Stanislaus County

18   (also sued as “Stanislaus County Sheriff’s Department”) have filed a joint stipulation to dismiss

19   with prejudice all claims against Lisa Larranaga and Stanislaus County (also sued as “Stanislaus

20   County Sheriff’s Department”), with each of these parties bearing their own costs and attorneys’

21   fees as to the dismissed claims. (ECF No. 67). In light of the parties’ stipulation, the case against

22   defendants Lisa Larranaga and Stanislaus County (also sued as “Stanislaus County Sheriff’s

23   Department”) has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has been dismissed with

24   prejudice and without an award of costs or attorneys’ fees.

25          Accordingly, the Clerk of Court is directed to reflect the dismissal of defendants Lisa

26   Larranaga, Stanislaus County, and Stanislaus County Sheriff’s Department on the Court’s docket.

27   \\\

28   \\\
                                                      1
 1          Additionally, as defendants Lisa Larranaga and Stanislaus County (also sued as

 2   “Stanislaus County Sheriff’s Department”) have been dismissed from this action, IT IS

 3   ORDERED that their motion for summary judgment (ECF No. 62) is DENIED as moot.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    May 13, 2019                              /s/
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
